DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/05/2022. Claims 1-6, 8-10, 12-13, 15, 17-18 were pending. Claims 1, 3, 5-6, 8, 10, 12, 15, 17-18 were amended. Claims 7, 11, 14, 16 were cancelled. 

Response to Arguments
3.	The applicant’s amendment along with the remark filed on 12/05/2022 was sufficient to overcome some of the examiner’s previous ground of rejection under 35 U.S.C 112(b).  However, the applicant’s amendment raise new ground of rejection under 35 U.S.C 112(b) with respect to claims 5-6, 9 as discussed below.
	Regarding to previous ground of rejection with respect to claim 1 under 35 U.S.C 102, the applicant stated 
	“Claim 1 has been amended herein to include the subject matter of claim 7 but only the relevant subject matter of claim 5 from which claim 7 depended. Claim 8 has been amended to be consistent with now-amended claim 1, as well as various other claims. 
Applicant believes that claim 1 and its dependent claims 2-6 and 8-9 are now allowable.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection with respect to claim 1.  Thus, claim 1 is allowed. Claims 2-4, 8 are allowed because they directly or indirectly depend on allowed claim 1.  Claims 5-6, 9 are rejected under 35 U.S.C 112(b) but claims 5-6, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding to previous ground of rejection under 35 U.SC 102 with respect to claims 10 and 15 as being anticipated by Gumbercht, the applicants stated:
“Regarding claim 10, claim 10 has been amended to include the subject matter of claim 14, which was not rejected as anticipated by Gumbercht. 
Regarding claim 15, claim 15 has been amended to include the subject matter of claim 19, which was not rejected as anticipated by Gumbercht.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102 as being anticipated by Gumbercht.  However, upon further consideration, new ground of rejection under 35 U.S.C 103 were set forth as discussed below.

Regarding to previous ground of rejection under 35 U.SC 102 with respect to claims 10 and 15 as being anticipated by Peng, the applicants stated:
“Claim 1 has been amended as indicated above, rendering this rejection against claim 1 and dependent claims 3 and 5-6 moot. 
Regarding claim 10, claim 10 has been amended to include the subject matter of claim 14, which was not rejected as anticipated by Peng et al. 
Regarding claim 15, claim 15 has been amended to include the subject matter of claim 19, which was not rejected as anticipated by Peng et al. 
Withdrawal of this rejection is requested.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection of claims 10 and 15 under 35 U.S.C 102 as being anticipated by Peng.  However, upon further consideration, new ground of rejection under 35 U.S.C 103 were set forth as discussed below.

Regarding to previous ground of rejection under 35 U.SC 102 with respect to claims 10 and 15 as being anticipated by Choi, the applicants stated:
“Regarding claim 10, claim 10 has been amended to include the subject matter of claim 11, which was not rejected as anticipated by Choi et al. 
Regarding claim 15, claim 15 has been amended to include the subject matter of claim 16, which was not rejected as anticipated by Choi et al. 
 Withdrawal of this rejection is requested.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102 of claim 10 and 15 as being anticipated by Choi.  However, upon further consideration, new ground of rejection under 35 U.S.C 103 were set forth as discussed below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the nanochannel" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the nanochannel” to --the DNA nanochannel-- in order to provide proper antecedent basis.
Claim 9 recites the limitation "the nanochannel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests replacing “the nanochannel” to --the DNA nanochannel-- in order to provide proper antecedent basis.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends on indefinite claim 5.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	Claims 10, 12-13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 10,712,334 B2) in view of Gumbercht (US 2016/0153105 A1).
As to claim 10, Choi discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
forming a first electrode member and a second electrode member having a first distance therebetween (Fig 2(a)-2(f); Fig 3(a)-3(b));
forming a nanopore or nanochannel (i.e. nanogap) with a portion of the first electrode member and the second electrode member exposed therein (Fig 2(a)-2(f); Fig 3(a)-3(b));
	plating at least a portion of a top surface of the first electrode member and a top surface of the second electrode member (102) that are exposed in the nanopore or nanochannel to provide an electrode gap less than a the first distance (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10 lines 65; Fig 3A-3b; col. 10 line 65 to col. 11 lines 35, Fig 4d, col. 11 lines 55 to col. 12 lines 50).
As to claim 10, Choi fails to disclose an electrode gap of about 0.3 nm to about 2 nm.  However, Choi clearly teaches an electrode gap.  As to claim 10,  Gumbercht discloses plating provides electrode gap approximately equal to 1 to 5 nm, or 1 to 2 nanometer, including example of 1.5 nm (paragraph 0018, 0052, within applicant’s range of about 0.3 nm to about 2 nm).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi in view of Gumbercht by performing routine experiments to obtain optimal electrode gap because it has been held that determination of workable range is not considered inventive.
As to claim 12, Choi discloses plating at least a portion of the first electrode member and the second electrode member comprises plating end surfaces of the first electrode member and the second electrode member that are exposed within the nanopore or nanochannel  (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 9 line 55 to col. 10 lines 65).
As to claim 13, Choi discloses plating at least a portion of the first electrode member and the second electrode member comprises plating ends surface and top surfaces of the first electrode member and the second electrode member that are exposed within the nanopore or nanochannel (See Fig 3A-3b; col. 10 line 65 to col. 11 lines 35, Fig 4d, col. 11 lines 55 to col. 12 lines 50).

As to claim 15, Choi discloses a method of fabricating a nanoelectrode DNA sequencing device, comprising:
	forming a first electrode member and a second electrode member on a substrate having a first distance therebetween (Fig 2(a)-2(f); Fig 3(a)-3(b)); 
	forming nanopore (i.e. nanogap) or nanochannel structure through and orthogonal to the substrate (Si or SiO2 substrate), with a portion of the first electrode member and the second electrode member (102) exposed in the nanopore or nanochannel (col. 10 lines 20-65);
	plating at least a portion of a top surface of the first electrode member and a top surface of the second electrode member exposed in the nanopore or nanochannel to provide an electrode gap in the nanopore or nanochannel less than the first distance (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).
As to claim 15, Choi fails to disclose an electrode gap of about 0.3 nm to about 2 nm.  However, Choi clearly teaches an electrode gap.  As to claim 15,  Gumbercht discloses plating provides electrode gap approximately equal to 1 to 5 nm, or 1 to 2 nanometer, including example of 1.5 nm (paragraph 0018, 0052, within applicant’s range of about 0.3 nm to about 2 nm).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi in view of Gumbercht by performing routine experiments to obtain optimal electrode gap because it has been held that determination of workable range is not considered inventive.
As to claim 17, Choi discloses plating at least a portion of the first electrode member and the second electrode member comprises plating end surface of the electrode first electrode member and the second electrode member that are exposed within the nanopore or nanochannel ((Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).
	As to claim 18, Choi discloses plating at least a portion of the first electrode member and the second electrode member comprises plating end surfaces and top surface of the first electrode member and the second electrode member that are exposed within the nanopore or nanochannel (Fig 2(a)-2(f); Fig 3(a)-3(b), col. 10 lines 20-col. 11).

Allowable Subject Matter
8.	Claims 1-4, 8 are allowed.
9.	Claims 5-6, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1-4, 8, the cited prior arts fail to disclose or suggest forming a nanoelectrode having an electrode gap exposed within DNA nanochannel, with the electrode gap exposed within the DNA nanochannel; plating at least portions of the nanoelectrode with a plating material to reduce a size of the electrode gap; and depositing a sealing layer over the DNA nanochannel in combination with all other limitations in the claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713